     WO

 1
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                                 FOR THE DISTRICT OF ARIZONA
 8
         Leonardo Tapia-Felix,                      )   No. CV-15-01464-PHX-SPL
 9                                                  )
                                                    )
10                         Petitioner,              )   ORDER
         vs.                                        )
11                                                  )
                                                    )
12       William P. Barr, U.S. Attorney General,    )
                                                    )
13                         Respondent.              )
                                                    )
14                                                  )

15             On October 28, 2016, this proceeding was transferred to this Court for de novo
16   review of Petitioner Leonardo Tapia-Felix’s (the “Petitioner”) citizenship claim. Having
17   carefully reviewed the evidence and the arguments of counsel as presented during the
18   bench trial, the mandate of the Court of Appeals for the Ninth Circuit, and the written
19   submissions provided to the Court since the case’s remand (Docs. 114, 119, 122), the Court
20   issues the following findings of fact and conclusions of law pursuant to Rule 52 of the
21   Federal Rules of Civil Procedure.
22   I.        Findings of Fact1
23             Petitioner Leonardo Tapia-Felix was born on June 16, 1972. Petitioner’s mother,
24   Rosa Maria Felix (“Felix”), was born in San Luis Rio Colorado, Sonora, Mexico on April
25   5, 1957, and Petitioner’s father, Leonardo Tapia-Ambriz (“Tapia-Ambriz”), who is now
26   deceased, was born on April 27, 1938. At the time of Petitioner’s birth, Felix was 15 years
27
     1
28          The vast majority of the evidence in this case is undisputed and has been stipulated
     to by the parties.
 1   old and Tapia-Ambriz was 34.
 2             On July 24, 1972, Petitioner’s birth was registered in Mexico. The registration of
 3   birth listed his birthplace as San Luis Colorado, Sonora, Mexico, and was signed by both
 4   Felix and Tapia-Ambriz, as well as by Petitioner’s maternal grandmother, Marcelina Felix,
 5   and his paternal aunt, Lilia Tapia, who signed as witnesses.
 6             Growing up, Petitioner lived in both Mexico and the United States. In September
 7   of 1990, Felix and Tapia-Ambriz signed a registration of birth in California, which listed
 8   Petitioner’s birthplace as Santa Ana, California. Adelina Tapia, who is married to Tapia-
 9   Ambriz’s brother, Sergio Tapia, also signed the registration as a supporting witness. The
10   delayed registration of birth reflects that the registering officials relied on a baptismal
11   certificate that showed Petitioner had been born on June 16, 1972 in Santa Ana, California,
12   and baptized on December 17, 1972 at Our Lady Queen of Angels Church in Los Angeles,
13   California. (Doc. 77-2 at 28) On November 2, 1990, a Delayed Registration of Birth was
14   issued.
15             On May 16, 2007, Petitioner obtained a United States passport. In 2008, Petitioner’s
16   daughter, Blanca Nayeli Tapia Ochoa (“Ochoa”), obtained a certificate of U.S. citizenship
17   based on her derivative status through Petitioner.
18             In 2008, Petitioner was charged with an unrelated crime in state court. At that time,
19   an immigration check was performed that revealed he had been encountered by
20   immigration officials on April 28, 1987 and on August 21, 1998. During those encounters,
21   he had been determined to be a citizen of Mexico and was issued an alien registration
22   number. An investigation pursued, and in 2009, immigration authorities obtained a copy
23   of Petitioner’s Mexican registration of birth, Mexican birth certificate, and Mexican
24   National Registration Card that was issued on September 10, 2000. On January 13, 2011,
25   U.S. Department of Homeland Security Special Agent Brian Wakefield interviewed
26   Petitioner’s mother at her residence, which was conducted in the Spanish language.
27   Wakefield also wrote a sworn statement in the Spanish language on Felix’s behalf, as she
28   was illiterate. Felix signed the statement. The statement is purported to memorialize Felix’s


                                                     2
 1   interview and attests, among other things, that Petitioner was born in Mexico and was taken
 2   to the United States when he was 40 days old.
 3          On February 15, 2012, the U.S. Department of State issued a letter to Petitioner
 4   informing him that, having considered Petitioner’s Mexican birth certificate and Felix’s
 5   2011 statement, his United States passport was revoked. Ochoa’s citizenship has not been
 6   revoked.
 7          On July 31, 2012, Petitioner was placed in removal proceedings, to which Petitioner
 8   asserted a claim of United States citizenship in response. In November 2012, an Affidavit
 9   to Amend a Record was submitted by two special agents to the California Office of Vital
10   Records, which was appended to Petitioner’s California Delayed Registration of Birth. The
11   affidavit stated “Delayed Reg. of Birth obtained fraudulently. Registrant’s original
12   Mexican birth certificate obtained by U.S. Dept. of State.” (Exh. 62.)
13          While his removal proceedings were ongoing, on May 8, 2012, Petitioner, through
14   counsel, petitioned the Superior Court in San Luis Rio Colorado, Sonora, Mexico for an
15   order declaring his Mexican birth certificate to be null and void. The petition was granted
16   and the court entered a judgment of nullification that became final on December 11, 2012.
17   The registration of birth was annotated by the Office of Civil Registry to reflect the court’s
18   judgment on December 13, 2012.
19          After several rounds of hearings and decisions, on May 10, 2013, an immigration
20   judge ordered Petitioner removed to Mexico. Petitioner appealed, and the case was
21   remanded by the Board of Immigration Appeals (“BIA”) to allow Petitioner to offer
22   additional evidence in support of his citizenship claim. Following a hearing on remand, on
23   June 24, 2014, the immigration judge again found Petitioner to be removable as charged,
24   and the decision was affirmed by the BIA on December 12, 2014. Petitioner sought review
25   of that decision by the Ninth Circuit Court of Appeals. The Ninth Circuit found a genuine
26   issue of material fact existed as to Petitioner’s claim of United States citizenship, and the
27   case was transferred to this Court for a de novo review of his citizenship claim.
28          On December 1, 2016, a bench trial on the merits of this action was held. The Court


                                                   3
 1   heard the testimony of Petitioner, Felix, Agent Wakefield, Avelina Tapia, and Sergio
 2   Tapia. On March 10, 2017, the Court issued an Order (the “Trial Order”) finding that
 3   Petitioner was not a national of the United States of America (Doc. 107). Petitioner
 4   appealed the Trial Order (Doc. 109), and the Court of Appeals for the Ninth Circuit vacated
 5   the Trial Order and remanded the case (the “Mandate”) for further consideration of (i) the
 6   stipulation between Respondent William P. Barr (the “Government”) and Petitioner
 7   regarding Petitioner’s baptism and (ii) the expert witness testimony of Gretchen Kuhner.
 8   (Doc. 112-2)
 9   II.    Conclusions of Law2
10             A. Burden of Proof
11          At issue is a judicial determination of the nationality of Petitioner, in the nature of
12   a declaratory judgment claim brought under 28 U.S.C. § 2201(a). See 8 U.S.C. §
13   1252(b)(5)(B) (if a “petitioner claims to be a national of the United States and the court of
14   appeals finds that a genuine issue of material fact about the petitioner’s nationality is
15   presented, the court shall transfer the proceeding to the district court… for a new hearing
16   on the nationality claim and a decision on that claim as if an action had been brought in the
17   district court under section 2201 of Title 28”).
18          There are “two sources of citizenship, and two only: birth and naturalization.” Miller
19   v. Albright, 523 U.S. 420, 423-34 (1998). Here, Petitioner claims only citizenship by birth.
20   The Government has presented evidence of Petitioner’s foreign birth that gives rise to a
21   rebuttable presumption of alienage, shifting the burden to Petitioner to establish a valid
22   claim to citizenship. See Mondaca-Vega v. Lynch, 808 F.3d 413, 419 (9th Cir. 2015);
23   Ayala-Villanueva v. Holder, 572 F.3d 736, 737 n. 3 (9th Cir. 2009); Chau v. INS, 247 F.3d
24   1026, 1029 n. 5 (9th Cir. 2001). The parties have stipulated that because Petitioner was
25   issued a U.S. passport and his daughter obtained a certificate of U.S. citizenship based on
26   2
            To the extent any the Court’s conclusions of law are more properly characterized as
     findings of fact, they should be treated as such. See Fed. Trade Comm’n v. Money Now
27   Funding LLC, No. CV-13-01583-PHX-ROS, 2014 WL 11515626, at *2 (D. Ariz. Dec. 10,
     2014).
28

                                                   4
 1   his purported status as a U.S. citizen, Petitioner has produced “substantial credible
 2   evidence” of his U.S. citizenship. See Mondaca-Vega v. Lynch, 808 F.3d at 419. Therefore,
 3   the parties agree that the ultimate burden rests with the Government to prove that Petitioner
 4   is removable by clear, unequivocal, and convincing evidence. Id.
 5          “Clear and convincing evidence requires greater proof than preponderance of the
 6   evidence. To meet this higher standard, a party must present sufficient evidence to produce
 7   ‘in the ultimate factfinder an abiding conviction that the truth of its factual contentions are
 8   highly probable.’” Sophanthavong v. Palmateer, 378 F.3d 859, 866 (9th Cir. 2004)
 9   (internal citations omitted); See also Mondaca-Vega, 808 F.3d at 422 (holding that the
10   Government’s burden to establish alienage by “clear, unequivocal, and convincing”
11   evidence signifies the same intermediate standard as “clear and convincing”). “Evidence
12   only clearly and convincingly supports a conclusion when it does so in the aggregate
13   considering all the pertinent evidence in the record, and despite the evidence that fairly
14   detracts from that conclusion.” Whitmore v. Dep’t of Labor, 680 F.3d 1353, 1368 (Fed.
15   Cir. 2012).
16             B. Prior Conclusions of Law
17          The Court maintains its conclusions of law addressed in the Trial Order that were
18   undisturbed by the Mandate. The Government has offered evidence which includes
19   Petitioner’s Mexican birth certificate, a Mexican Clave Única de Registro de Población
20   card, documents from Petitioner’s A-file relating to Petitioner’s historical encounters with
21   immigration officials and investigative reports, and the citizenship application packet of
22   Petitioner’s daughter, which includes her Mexican birth certificate that lists Petitioner’s
23   nationality as Mexican.     The authenticity and admissibility of Petitioner’s Mexican
24   registration of birth, along with its corresponding translation, is undisputed.           The
25   registration of birth, recorded 39 days after Petitioner’s birth, provides that he was born on
26   June 16, 1972 at 3:00 a.m. in San Luis Rio Colorado, Mexico. It states that Petitioner was
27   the first born child of Felix, who was a 15-year-old homemaker, and Tapia-Ambriz, who
28   was a 34-year-old day laborer. The registration reflects that Felix and Tapia-Ambriz


                                                   5
 1   resided together in Mexico, but were not married. The registration of birth was witnessed
 2   by Felix’s mother and Tapia-Ambriz’s sister.
 3          The Court finds that the Mexican registration of birth bears sufficient indicia of
 4   trustworthiness and is close in time, if not contemporaneous, as to be conclusive evidence
 5   of Petitioner’s birth in Mexico. See Coronoa-Paloma v. INS, 661 F.3d 814 (9th Cir. 1981);
 6   Zerri v. Gonzales, 471 F.3d 342 (2nd Cir. 2006); Venercion v. INS, 791 F.2d 778, 779–80
 7   (9th Cir. 1986); Mah Toi v. Brownell, 219 F.2d 642, 644 (9th Cir. 1955) (“Neither law nor
 8   reason justifies holding an order to be of greater evidentiary value than a certificate in
 9   establishing the place and time of birth when such facts are in issue in a proceeding
10   concerned with United States citizenship.”); Pinto-Vidal v. Attorney General of U.S., 680
11   F. Supp. 861, 862 (S.D. Tex. 1987) (finding a Mexican birth certificate was a
12   contemporaneous record of birth where it indicated that the birth had been registered on
13   April 18, 1967, 39 days after the petitioner was born on March 10, 1967); Liacakos v.
14   Kennedy, 195 F. Supp. 630, 631 (D. D.C. 1961) (“a record of birth contemporaneously
15   made by governmental authority in official records would be almost conclusive evidence
16   of birth.”). The Mexican registration of birth contains specific information that forms a
17   coherent and reliable account of Petitioner’s birth, and the other facts contained within the
18   record of registration are consistent with the evidence presented in this case.
19          Petitioner has offered a copy of a Mexican judgment nullifying the Mexican
20   registration of birth and birth certificate, which the Court finds is facially valid. The
21   judgment however is not entitled to comity. Nor does it cast doubt on the validity of
22   Petitioner’s Mexican registration. Unlike here, no evidence was provided before the
23   Mexican court that contradicted Petitioner’s position; the Government did not have notice
24   or an opportunity to be heard in the Mexican proceeding. See Int’l Transactions, Ltd. v.
25   Embotelladora Agral Regiomontana, SA de CV, 347 F.3d 589, 594 (5th Cir. 2003) (a
26   foreign court’s judgment on a matter is conclusive and entitled to comity when the relevant
27   parties had an opportunity to be heard).3 The Mexican court did not engage in the same
28   3
            Further, giving preclusive effect to the Mexican judgment finding that Petitioner

                                                   6
 1   legal determination. (See Exh. 7, p. 7 (stating that the determination was whether the
 2   evidence tended to support the petitioner’s position).) Nor did the Mexican court consider
 3   the same body of evidence. For example, the judgment reflects that it was
 4                 supported by the testimony of PATRICIA BECERRA LUNA
                   and ALICIA GARCIA JIMENEZ, who at the hearing of
 5                 October Five, two thousand and twelve… stated that they
                   know for a fact the LEONARDO TAPIA FELIX WAS BORN
 6                 IN THE City of Santa Ana, Orange County, California, and
                   that he was registered again in this City due to his parents’
 7                 ignorance, who believed that by so doing he would obtain dual
                   citizenship.
 8
 9   (Exh. 7, p. 9.) These named individuals did not testify before this Court, nor are they
10   claimed to have been among those present at or near the time of Petitioner’s birth.
11   Therefore, they could not have known with certainty that Petitioner was born in the United
12   States. See United States v. Lopez, 762 F.3d 852, 863 (9th Cir. 2014) (“Personal knowledge
13   means knowledge produced by the direct involvement of the senses.”).
14          Further, the testimonial evidence offered does not displace or undermine the
15   evidentiary effect of Petitioner’s valid Mexican birth record. The Court does not find that
16   the testimony offered by Felix to be credible. See Mondaca-Vega v. Lynch, 808 F.3d at
17   427. Felix testified that she came with Tapia-Ambriz to the United States when she was
18   three months pregnant with Petitioner. At the time of Petitioner’s birth, Felix and Tapia-
19   Ambriz were living at an unidentified location in Oxnard, California. On the day of his
20   birth, Tapia-Ambriz took Felix and his sister in law, Avelina Tapia, to Santa Ana,
21   California to run an errand. Felix testified that Tapia-Ambriz then dropped the two women
22   off at a house, which was either owned or inhabited by a woman named Domita Perez.4
23   was born in California would be contrary to the United States’ exclusive authority over the
     regulation of immigration. See Montemurro v. Immigration and Naturalization Service,
24   409 F.2d 832, 832 (9th Cir. 1969) (“under comity - as contrasted with full faith and credit
     - our courts have power to deny even prima facie validity to the judgments of foreign
25   countries for policy reasons”).
     4
            Petitioner’s California Delayed Registration of Birth reflects that a Domita Perez
26   “assisted” with the birth; her “whereabouts [] unknown.” (Exh. 1.) The fact that the
     preparer of the delayed registration of birth notes that this information is unknown in itself
27   “generates some suspicion about the trustworthiness of the information.” In re E.D.R., 772
     A.2d 1156, 1160 (D.C. 2001).
28

                                                   7
 1   Felix does not know why she was left at the house. In any event, she testified that she gave
 2   birth to Petitioner later that evening. Domita, Avelina, and an unknown woman were
 3   present at the time of birth. Felix testified that Tapia-Ambriz returned to the house
 4   approximately four days later, at which point he drove Felix and Petitioner to Oxnard.5
 5   Sometime thereafter, Petitioner’s grandparents took him to a hospital. Felix further testified
 6   that when Petitioner was 39 days old, she and Tapia-Ambriz took him to Mexico to register
 7   his birth because Tapia-Ambriz wanted Petitioner to have dual citizenship. In 1990, at the
 8   request of Tapia-Ambriz, Felix traveled to California to register Petitioner’s birth.
 9          The Court does not find Felix’s testimony regarding the circumstances surrounding
10   Petitioner’s birth to be credible. Felix’s account was vague and disjointed. For example,
11   the Court is unable to glean from her testimony exactly where she and Tapia-Ambriz lived
12   at the time Petitioner was born. Felix testified that when they came to the United States,
13   they lived for “a while [at] his mom and dad’s and then [they] went to some friends’ houses.
14   [They went] different places. [They] were not steadily in one place.” (Tr. 156:19-21.) The
15   lack of specificity in Felix’s description of Petitioner’s birth was markedly dissimilar to
16   the vast majority of her testimony. For example, unlike the story of Petitioner’s birth, Felix
17   offered detailed, specific facts surrounding her interview with Agent Wakefield; she clearly
18   and confidently testified as to what he had said to her, what she said to him, and what she
19   was thinking or feeling at the time. See Mondaca-Vega v. Holder, 718 F.3d 1075, 1085
20   (9th Cir. 2013) (“trial courts are generally permitted to evaluate credibility of testimony by
21   assessing its level of detail”) adhered to on reh’g en banc sub nom. Mondaca-Vega v.
22   Lynch, 808 F.3d 413 (9th Cir. 2015); Sparkman v. Comm’r, 509 F.3d 1149, 1156 (9th Cir.
23   2007) (“The Tax Court, describing [a witness’] testimony as ‘vague, contrived, and non-
24   credible,’ plainly did not believe her, and the Tax Court, like any other court, may disregard
25   uncontradicted testimony by a taxpayer where it finds that testimony lacking in credibility.”
26   (some internal quotation marks omitted)).
27   5
            Avelina testified that she was picked up from the house by her husband Sergio
     Tapia. Sergio testified that he picked up Avelina from the house in Santa Ana the day after
28   Petitioner was born.

                                                   8
 1          The unexplained inconsistences in her account also lead the Court to find her story
 2   of Petitioner’s birth in the United States to be improbable. See Mondaca-Vega v. Holder,
 3   718 F.3d at 1085 (“It is well settled that a fact-finder may rely on inconsistencies to support
 4   an adverse credibility determination”); United States v. McCarty, 648 F.3d 820, 829 (9th
 5   Cir. 2011). The Government has presented the contemporaneous birth certificate of
 6   America Tapia, Felix’s daughter, who was born in a hospital in Oxnard, California the year
 7   after Petitioner was born. (Exh. 78.)6 On one hand, Felix was unable to identify where she
 8   lived in Oxnard at the time of Petitioner’s birth, and testified that she did not go to the
 9   hospital with Petitioner after he was born because Petitioner’s grandparents “said [Felix]
10   was very young and Leonardo the father… could get in trouble” due to her age. (Tr. 160:
11   4-6.)7 Yet, when questioned with regard to America’s birth, Felix responded that at “[t]hat
12   time [she] was at the home of Leonardo Tapia Ambriz’s mom and dad and when [she] went
13   into labor, they took [her] to the hospital.” (Tr. 162: 12-14.)
14          Similarly, Felix did not offer a credible explanation regarding Petitioner’s
15   registration in Mexico that undermines the Court’s confidence that it is evidence of his
16   alienage. Felix testified that Tapia-Ambriz took Petitioner to Mexico to register his birth
17   because he wanted him to obtain dual citizenship. Yet, Petitioner’s birth was not also
18   registered in the United States at that time.8 Felix was unable to offer any explanation as to
19   why dual citizenship in Mexico was pursued for Petitioner, but not for his sister who was
20   born in the United States the following year.
21   6
            The authenticity of the record is undisputed.
22   7
            The Court also observes that although Felix testified that Petitioner’s grandparents
     took him to the hospital after he was born, no hospital records or other post-natal records
23   have been provided to the Court. The absence of supporting documentary evidence from
     the time of Petitioner’s birth further undermines Felix’s account in light of the record that
24   was made of America’s birth.
25   8
            Felix previously testified in immigration court that she did not register Petitioner in
     the United States at the time of birth because she did not have immigration status. However,
26   she was unable to provide any explanation as to why Tapia-Ambriz, who did have
     immigration status, did not register Petitioner’s birth in the U.S. at the same time he
27   registered Petitioner’s birth in Mexico. (IJ Tr. 75:2-21 (Sep. 21, 2012).) Again, this
     reasoning cannot be reconciled with the hospital birth and contemporaneous registration of
28   America the following year.

                                                   9
 1          The Court’s conclusion that Felix’s testimony concerning Petitioner’s Mexican
 2   registration is less than credible is reinforced by her admission that she signed two
 3   conflicting registrations of birth – one which stated Petitioner was born in Mexico, and one
 4   filed eighteen years later stating that he was born in the United States. Felix was unable to
 5   explain why Petitioner’s birth was registered in the United States in 1990, and the
 6   statements that Felix does offer in connection with the delayed registration of birth only
 7   give rise to further suspicion. For example, Felix testified that in 1988 she began her
 8   paperwork to become a lawful permanent resident, and moved to Yuma, Arizona. (IJ Tr.
 9   53:6-114 (Sept. 21, 2012).) In a sworn statement submitted in support of Blanca’s
10   citizenship application, Felix stated that she had been a resident of the U.S since 1989, and
11   in 1992, Petitioner had been residing with her in Yuma, Arizona. (Exh. 72.) Yet, in the
12   delayed registration of birth issued in 1990, Felix stated that she was living in Mexico.
13          The Court also heard the testimony of Avelina and Sergio Tapia, who were offered
14   as percipient witnesses. While Avelina’s testimony was consistent with Felix’s account, it
15   does not detract from the evidence that shows Petitioner was born in Mexico. Avelina’s
16   limited testimony was cursory and conclusory. She offered no specific independent facts
17   or personal observations that make Felix’s vague and improbable account more plausible.
18   Therefore, her testimony is not credited as evidence of Petitioner’s birth in Mexico. Nor is
19   Sergio’s testimony entitled to any evidentiary weight. While Sergio testified that he picked
20   Avelina up the day after Petitioner was born, he did not testify that he was present for the
21   birth or encountered Petitioner or Felix at that time. See United States v. Lopez, 762 F.3d
22   852, 863 (9th Cir. 2014) (“Personal knowledge means knowledge produced by the direct
23   involvement of the senses.”). Therefore, the testimonial evidence of Petitioner’s birth in
24   the United States does not undermine the Court’s confidence in the Government’s evidence
25   that proves he was not. See DeBrown v. DOJ, 18 F.3d 774 (9th Cir. 1994) (finding mother’s
26   testimony and affidavits from two witnesses to birth did not rebut Mexican birth
27   certificate); Pinto-Vidal v. Attorney General of the United States, 680 F. Supp. 861 (S.D.
28   Tex. 1987) (finding father’s testimony that he filed a false Mexican registration of birth


                                                  10
 1   and a baptismal certificate did not rebut Mexican birth certificate).
 2          Lastly, the Court observes that it does not assess the credibility of Agent Wakefield
 3   nor weighs the evidentiary value of Felix’s 2011 sworn statement. Assuming without
 4   deciding that the sworn statement written by Agent Wakefield on Felix’s behalf was not
 5   an accurate memorialization of their interview, that finding would say little about what was
 6   said. And an inverse reading of Felix’s 2011 statement, which Petitioner maintains should
 7   be read to support his claim that he was taken to Mexico from the United States when he
 8   was 40 days old, would be entitled to no greater weight than Felix’s already discredited
 9   testimony. Likewise, if assuming that the sworn statement was an accurate memorialization
10   of Felix’s interview and was made of her own volition, it would not bolster the
11   Government’s case. The Court has not found Felix to be credible. For the same reasons
12   Felix’s testimony does not serve as evidence of Petitioner’s birth in California, her 2011
13   statement cannot be accepted as a reliable account that proves that Petitioner was born in
14   Mexico.
15              C. Consideration of Baptismal Certificate
16          The Court of Appeals for the Ninth Circuit found that the Court erred in the Trial
17   Order for failing to consider the fact of Petitioner’s baptism, which was stipulated to by
18   both parties through Petitioner’s American baptismal certificate.9 (Doc. 112-2 at 3) The
19   Ninth Circuit found that this stipulation was binding on the Court and cannot be rejected.
20   Id. Petitioner argues that the fact of Petitioner’s baptism requires the Court to find that
21   Petitioner’s delayed California registration of birth was not based on fraud. (Doc. 114 at 2)
22   However, the Government argues that its stipulation to the fact of Petitioner’s baptism does
23   not mean that it stipulated to the accuracy or authenticity of the American baptismal
24   certificate. (Doc. 119 at 4)
25          The Court accepts the parties’ stipulation to the fact of Petitioner’s baptism.
26   However, the certificate of baptism remains an unauthenticated copy of a testimonial
27          9
              Specifically, the parties stipulate that Petitioner was “baptized on December 17,
     1972, at the Our Lady Queen of Angels Church in Los Angeles California.” (Doc. 119 at
28   4)

                                                  11
 1   record. As discussed in the Trial Order, the certificate of baptism does not contain a seal
 2   and is a black and white copy of a form that appears to have been completed by typewriter.
 3   Therein, a “Rev. Albert Vazquez CMF” is purported to summarize information appearing
 4   “from the Baptismal Register of [the] Church.” At the bottom of the document, the
 5   “[c]urator of the files,” whose name is illegible, certifies by signature that the document is
 6   a copy of the original certificate kept in the parish files. Notably, “Rev. Albert Vazquez
 7   CMF” did not sign the certificate of baptism. Nor does the certificate contain the signature
 8   of “Rev. Eugenio Ortega,” who purportedly baptized Petitioner on December 17, 1972.
 9          The document does not indicate who recorded the baptism, or the date on which it
10   was recorded in the baptismal register. The document does not reflect what date the
11   unnamed curator certified the copy. Most troublesome is the fact that the copy of the
12   certificate of baptism that is before this Court is not, and could not be, the baptismal
13   certificate that was provided to the Office of the State Registrar in 1990. In the certificate,
14   “Rev. Albert Vazquez CMF” summarizes information in the registrar as it appeared on
15   August 26, 2002. The California delayed registration of birth however reflects that it relied
16   on a baptismal certificate that was issued on August 6, 1987. So while the baptismal
17   certificate does help to corroborate the Petitioner’s account of spending time in both the
18   United States and Mexico, the Court finds that the baptismal certificate does not outweigh
19   the unequivocal and convincing evidence set forth by the Petitioner’s Mexican record of
20   birth, a Mexican Clave Única de Registro de Población card, documents from Petitioner’s
21   A-file relating to Petitioner’s historical encounters with immigration officials and
22   investigative reports, and the citizenship application packet of Petitioner’s daughter.
23   Absent the record of baptism, there is no other persuasive evidence of record that shows
24   Petitioner was present in the United States in 1972.
25             D. Consideration of Expert Testimony
26          The Court of Appeals for the Ninth Circuit found that the Court erred in rejecting
27   parts of expert witness Gretchen Kuhner’s testimony. (Doc. 112-2 at 4) The Ninth Circuit
28   found Kuhner’s testimony regarding a census study commissioned by the Mexican


                                                   12
 1   government was admissible and should not have been disregarded by the Court. Id. Kuhner
 2   testified about family migration patterns between the United States and Mexico and how
 3   nearly half of the families with children born in the United States also register their U.S.
 4   citizen child’s birth in Mexico. (Doc. 99 at 119–148) Petitioner argues that Kuhner’s
 5   testimony “represents a probability of barely more than 50% that [Petitioner] was born in
 6   Mexico.” (Doc. 114 at 7) However, the Government argues Kuhner’s testimony is
 7   irrelevant to the Petitioner’s experience and the facts at issue. (Doc. 119 at 9–10)
 8          The Court accepts and considers Kuhner’s testimony about the child birth
 9   registration practices of families migrating between the United States and Mexico.
10   However, the Court finds Kuhner’s testimony has limited value in this case. The study
11   described by Kuhner focuses on families of children born in the United States who then
12   migrate to Mexico in order to re-register their children, generally with the hope of obtaining
13   dual citizenship.10 (Doc. 99 at 125) However, Kuhner fails to testify that she ever
14   interviewed the Petitioner or any of the witnesses in this case to see whether their specific
15   migration patterns mirrored those of the study addressed in her testimony. Kuhner’s
16   testimony, even when coupled with the baptismal certificate and the delayed California
17   registration of birth, fails to negate the convincing evidence of the Petitioner’s Mexican
18   birth certificate, a Mexican Clave Única de Registro de Población card, documents from
19   Petitioner’s A-file relating to Petitioner’s historical encounters with immigration officials
20   and investigative reports, the citizenship application packet of Petitioner’s daughter, and
21   the inconsistent and unreliable testimony of several witnesses.
22   III.   Conclusion
23          The Court finds that the Petitioner’s delayed California registration of birth and
24   American baptismal certificate do not sufficiently challenge or outweigh the Government’s
25   clear and convincing evidence of Petitioner’s birth in Mexico. Petitioner’s California
26
            10
               Kuhner testified that there are a variety of reasons why parents register U.S. born
27   children in Mexico which make it a common practice, such as for extended travel in
     Mexico, for fear that they will be in trouble for removing a child to Mexico, or in order for
28   the child to be admitted to school.

                                                  13
 1   delayed registration of birth was issued almost twenty years after his birth. While a delayed
 2   registration of birth can be probative of a claim of United States citizenship even in the
 3   face of a contemporaneously filed foreign birth certificate, the strength of the record
 4   depends on the evidence relied upon by the state officials who issued it. See Reyes v. Neelly,
 5   264 F.2d 673, 675 (5th Cir. 1959) (when a certificate is based upon evidence furnished by
 6   a plaintiff, the certificate can “have no greater standing or force than that evidence on which
 7   the determination was based”); Nagle v. Dong Ming, 26 F.2d 438, 439 (9th Cir. 1928)
 8   (“Public record of a birth, if contemporaneously made pursuant to law, would be entitled
 9   to great weight; but, in the absence of a special statute, a record made, as in the case here,
10   25 years after the event has no legal status, and is without substantial probative value. The
11   verified statement upon which it was entered may be considered as an affidavit, but the
12   record itself is without efficacy.”); see also Mah Toi v. Brownell, 219 F.2d 642, 643 (9th
13   Cir. 1955) (rejecting state’s delayed birth certificate as conclusive proof of birth);
14   Bustamante-Barrera v. Gonzales, 447 F.3d 388, 400 (5th Cir. 2006) (citizenship “is
15   determined by federal law; it is not dependent on the law of any particular state.” (emphasis
16   in original)). Thus, even considering the American baptismal record and the California
17   delayed registration of birth, the record is absent any other persuasive documentary
18   evidence issued in close proximity to the time of Petitioner’s birth that might detract from
19   the evidentiary value of Petitioner’s Mexican birth certificate.
20          Petitioner has no contemporaneous United States birth certificate. Absent the record
21   of baptism, there is no evidence of record that shows the Petitioner was present in the
22   United States in 1972. The earliest record of presence in the United States, outside of
23   Petitioner’s baptism, is his encounter with immigration officials in April 1987 – 15 years
24   after he was born. Petitioner’s encounter in 1987 preceded the issuance of the baptismal
25   certificate, which was obtained several months later in August 1987. Indeed, Petitioner
26   testified that when he was 15 or 16 years old - in 1987 or 1988 - he started having problems
27   crossing the border and asked his father to help him obtain paperwork.11 (Tr. 103:20 –
28   11
            While Petitioner testified that his father hired an attorney to register his birth in

                                                   14
 1   140:16.)
 2          The documentary evidence in the record is not suggestive of Petitioner’s birth in the
 3   United States. Thus, in viewing the evidence before the Court, there is not any persuasive
 4   documentary evidence that successfully challenges Petitioner’s valid Mexican birth
 5   certificate, a Mexican Clave Única de Registro de Población card, documents from
 6   Petitioner’s A-file relating to Petitioner’s historical encounters with immigration officials
 7   and investigative reports, and the citizenship application packet of Petitioner’s daughter.
 8   The Court also finds that the evidence presented by the Government is clear, unequivocal,
 9   and convincing evidence of Petitioner’s alienage, and that evidence is sufficient to warrant
10   disregard of the evidence of U.S. citizenship furnished by Petitioner. Mondaca-Vega, 808
11   F.3d at 420; Lee Hon Lung v. Dallas, 261 F.3d 719, 724 (9th Cir. 1958).
12          Having conducted an evidentiary hearing and a de novo review of the complete
13   record pursuant to 8 U.S.C. § 1252(b)(5)(B),
14          IT IS ORDERED, ADJUDGED, AND DECLARED that Respondent has shown
15   by clear and convincing evidence that Petitioner is not a national of the United States.
16          IT IS FURTHER ORDERED that the Clerk of Court shall enter judgment
17   accordingly, terminate this action, and transmit a copy of the Order to the Clerk of Court
18   for the Ninth Circuit Court of Appeals.
19          Dated this 15th day of May, 2019.
20
21
                                                       Honorable Steven P. Logan
22                                                     United States District Judge
23
24
25
26
27
28   California, no explanation as to how the American certificate of baptism was obtained.

                                                  15
